DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 Samsung (R3-173847, Samsung, Discussion on initial access procedure within high-layer split cited in 3/9/2021 IDS)discloses a method in a network node comprising a gNB-Distributed Unit (DU) logical node and a gNB-Central Unit (CU) logical node for determining admission of a user equipment (UE), the method comprising: 
the gNB-DU receiving a connection request from a UE (A UE transmits a, 1 RRC Connection Request, to a gNB-DU, see [Fig. 3, Ref 1]);
 in response to a determination that the gNB-DU is not able to serve the UE, sending initial uplink radio resource control (UL RRC) message The gNB-DU determines it is not able to serve the UE, “Alt1: gNB-DU can determine whether the new connection is acceptable or not after step 1” [Page 4, Alt 1]); 
in response to receiving, at the gNB-CU, the UL RRC message The gNB-DU after making the determination, sends a UL RRC message to the gNB-CU, [Page 4, Fig. 3, Ref 2]. After receiving the UL RCC message, the gNB-CU transmits a RRC After that, the gNB-CU sends FINAL DL RRC MESSAGE transfer to the gNB-DU including the RRC Connection Reject message”. ); and
 transmitting the RRC ConnectionReject message from the gNB-DU to the UE to reject the UE (The gNB-DU transmits the RRC ConnectionReject message to the UE after receiving the Final DL RRC message transfer, [Page 4, Fig. 3, Ref 4].).
Samsung differs from claim 1, in that Samsung is silent on 
where the UL RRC message does not include a configuration for SRB1.
Other prior art of record concerning the configuration of a radio bearer. CATT for example discloses where a UL RRC message includes a configuration for SRB1 in order to setup SRB1 in an initial access procedure, “[Page 1, Section 2 Discussion]…DU needs to include the RLC/MAC/Physical layer related configuration for SRB1 in the Initial UE RRC message. Then, the C-RNTI, SRB1configuration configured by the DU and CU could be sent to the UE in step2.”. Thus as seen in CATT it is known in the art to carry SRB1 configuration information in the UL RRC Message during a successful initial access procedure. However, CATT is silent on where in response to receiving, at the gNB-CU, the UL RRC message that does not include the configuration for SRB1, responding to the gNB-DU with a radio resource control (RRC) ConnectionReject message, as arranged with the remaining elements of claim 1.
Furthermore in other prior art such as Wang (US 20120142278 A1), a feature is disclosed where in a situation analogous to where SRB can’t be supported such as a case where a bearer is not applied, a message is transmitted which includes a bearer type (“[0198]…The bearer type is configured to indicate whether the bearer is applied in local access. The bearer type can be represented through a newly defined parameter or presence or absence of an existing parameter (e.g. APN, MSISDN, Charging characteristics and so on). The base station (the base station comprises a traffic offload network element) only can start an offload policy for the bearer which can be applied in local access to perform data offload, and the data on the bearer which can not be applied in local access is transmitted to the core network… ” ). Wang however is also silent on in response to receiving, at the gNB-CU, the UL RRC message that does not include the configuration for SRB1, responding to the gNB-DU with a radio resource control (RRC) ConnectionReject message, as arranged with the remaining elements of claim 1.
Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim 5 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons provided in regards to claim 1.

In regards to claim(s) 10, a user equipment (UE) comprising:
 a memory and processing circuitry communicatively coupled to the memory, the memory and the processing circuitry configured to: 
send a connection request to a network node, the network node comprising a memory and processing circuitry configured to implement a gNB-Distributed Unit (DU) logical node and a gNB-Central Unit (CU) logical node (A UE transmits a, 1 RRC Connection Request, to a gNB-DU, see [Fig. 3, Ref 1]);, wherein:
 in response to a determination that the gNB-DU is not able to serve the UE, the gNB-DU sends an initial uplink radio resource control (UL RRC) message The gNB-DU determines it is not able to serve the UE, “Alt1: gNB-DU can determine whether the new connection is acceptable or not after step 1” [Page 4, Alt 1]. The gNB-DU after making the determination, sends a UL RRC message to the gNB-CU, [Page 4, Fig. 3, Ref 2].);  
 in response to receiving, at the gNB-CU, the UL RRC message The gNB-DU after making the determination, sends a UL RRC message to the gNB-CU, [Page 4, Fig. 3, Ref 2]. After receiving the UL RCC message, the gNB-CU transmits a RRC After that, the gNB-CU sends FINAL DL RRC MESSAGE transfer to the gNB-DU including the RRC Connection Reject message”. ); and 
the gNB-DU transmits the RRC ConnectionReject message from the gNB-DU to the UE(The gNB-DU transmits the RRC ConnectionReject message to the UE after receiving the Final DL RRC message transfer, [Page 4, Fig. 3, Ref 4].).
Samsung differs from claim 10, in that Samsung is silent on 
where the UL RRC message does not include a configuration for SRB1.
Other prior art of record concerning the configuration of a radio bearer. CATT for example discloses where a UL RRC message includes a configuration for SRB1 in order to setup SRB1 in an initial access procedure, “[Page 1, Section 2 Discussion]…DU needs to include the RLC/MAC/Physical layer related configuration for SRB1 in the Initial UE RRC message. Then, the C-RNTI, SRB1configuration configured by the DU and CU could be sent to the UE in step2.”. Thus as seen in CATT it is known in the art to carry SRB1 configuration information in the UL RRC Message during a successful initial access procedure. However, CATT is silent on where in response to receiving, at the gNB-CU, the UL RRC message that does not include the configuration for SRB1, responding to the gNB-DU with a radio resource control (RRC) ConnectionReject message, as arranged with the remaining elements of claim 10.
Furthermore in other prior art such as Wang (US 20120142278 A1), a feature is disclosed where in a situation analogous to where SRB can’t be supported such as a case where a bearer is not applied, a message is transmitted which includes a bearer type (“[0198]…The bearer type is configured to indicate whether the bearer is applied in local access. The bearer type can be represented through a newly defined parameter or presence or absence of an existing parameter (e.g. APN, MSISDN, Charging characteristics and so on). The base station (the base station comprises a traffic offload network element) only can start an offload policy for the bearer which can be applied in local access to perform data offload, and the data on the bearer which can not be applied in local access is transmitted to the core network… ” ). Wang however is also silent on in response to receiving, at the gNB-CU, the UL RRC message that does not include the configuration for SRB1, responding to the gNB-DU with a radio resource control (RRC) ConnectionReject message, as arranged with the remaining elements of claim 10.
Thus claim 10 is regarded as allowable in view of the prior art of record. 

In regards to claim(s) 14, Samsung (R3-173847, Samsung, Discussion on initial access procedure within high-layer split cited in IDS 3/19/2021 IDS)
discloses a method in a network node comprising a gNB-Distributed Unit (DU) logical node and a gNB-Central Unit (CU) logical node for determining admission of a user equipment (UE), the method comprising: 
the gNB-DU receiving a connection request from a UE(A UE transmits a, 1 RRC Connection Request, to a gNB-DU, see [Fig. 1, Ref 1]);
the gNB-DU transmitting an intial uplink message to the GNB-CU(the gNB-DU transmits an initial uplink message, Initial UL RRC Message Transfer, to the GNB-DU, [Fig. 1, Ref 2]); 
the gNB-DU receiving a connection setup from the gNB-CU ([Fig. 1, Ref 3] illustrates gNB-DU receiving a connection setup, UE Context Setup Request, from the gNB-CU ); 
the gNB-DU transmitting the connection setup to the UE ([Fig. 1, Ref 4] illustrates the gNB-DU transmitting the connection, RRC Connection Setup, to the UE.);
Samsung differs from the method of claim 14, in that Samsung is silent on steps of: determining that the GNB-DU no longer has enough resources to continue the connection with the UE; the gNB-DU sending a request to the gNB-CU to remove the UE connection; the gNB-DU receiving from the  gNB-CU a connection release message; and transmitting the connection release message from the gNB-DU to the UE to release the connection, as arranged with the remaining elements of claim 14.
the gNB-DU receiving a connection request from a UE; the gNB-DU transmitting an intial uplink message to the GNB-CU;  the gNB-DU receiving a connection setup from the gNB-CU; and the gNB-DU transmitting the connection setup to the UE. Ericsson like, Samsung is also silent on  the steps of: determining that the GNB-DU no longer has enough resources to continue the connection with the UE; the gNB-DU sending a request to the gNB-CU to remove the UE connection; the gNB-DU receiving from the  gNB-CU a connection release message; and transmitting the connection release message from the gNB-DU to the UE to release the connection, as arranged with the remaining elements of claim 14.
The prior art reference CATT (“Discussion on DU Admission Control” cited in March 19, 2021 IDS) generally discusses modification of radio bearers by the gNB-CU. However, CATT is silent on the steps of determining that the GNB-DU no longer has enough resources to continue the connection with the UE; the gNB-DU sending a request to the gNB-CU to remove the UE connection; the gNB-DU receiving from the  gNB-CU a connection release message; and transmitting the connection release message from the gNB-DU to the UE to release the connection, as arranged with the remaining elements of claim 14. Thus claim 14 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.